                   UNITED STATES DISTRICT COURT
                     DISTRICT OF MASSACHUSETTS
______________________________
                                    )
CHERYL ANN CORDEIRO,                )
                                    )
                     Plaintiff,     )
                                    )
v.                                  )          Civil Action
                                    )          No. 18-10203-PBS
ANDREW M. SAUL, Commissioner of     )
the Social Security Administration,)
                                    )
                     Defendant.     )
______________________________      )


                       MEMORANDUM AND ORDER

                          August 2, 2019

Saris, C.J.

                           INTRODUCTION

     Plaintiff Cheryl Ann Cordeiro brings this action under 42

U.S.C. § 405(g) for judicial review of a final decision denying

her application for Social Security Disability Insurance

(“SSDI”). She suffers from major depressive and anxiety

disorders and seeks SSDI benefits for September 1, 2000 to

December 31, 2005. She claims that the Administrative Law Judge

(“ALJ”) ignored and misconstrued key evidence, failed to develop

the record, and misapplied the vocational expert’s testimony.

     For the following reasons, the Court ALLOWS Plaintiff’s

motion to vacate (Docket No. 45) and remands. The Court DENIES

the Commissioner’s motion to affirm (Docket No. 26).


                                 1
                        FACTUAL BACKGROUND

      The following facts are taken from the administrative

record. Plaintiff is a 59-year-old woman who lives with her

husband of 38 years in Somerset, Massachusetts.

I.    Educational and Work History

      Plaintiff has an eleventh-grade education and has not

earned a GED. She volunteered at a women’s center from 1994 to

1996. Between 1995 and 2000, she worked as a babysitter at a

counseling office. She resigned from that position due to severe

depression and panic attacks. She worked as a caregiver part-

time from 2008 to 2014. She was insured for the purposes of SSDI

through December 31, 2005.

II.   Medical History

      At age 13, Plaintiff was admitted to a psychiatric facility

after overdosing on her mother’s medications in an attempted

suicide. She has a family history of mental illness but not

suicide attempts or substance abuse. She has consistently

reported being a victim of sexual, physical, and domestic abuse.

      On August 8, 2000, at age 40, Plaintiff sought mental

health treatment at Child and Family Services of Fall River

(“CFS”) following a severe depressive incident that she called a

“nervous breakdown.” Soon after, Dr. Marshall Wold, a

psychiatrist who saw her four times, diagnosed her with “Major

Depressive Disorder, Recurrent, Severe With Psychotic Features.”

                                 2
See Am. Psychiatric Ass’n, Diagnostic and Statistical Manual of

Mental Disorders (4th ed., text rev. 2000) code 296.34 (DSM-IV-

TR). Dr. Wold prescribed her Zoloft, which improved but did not

eliminate her symptoms. Plaintiff also saw John McMullen, a

licensed independent clinical social worker at CFS. He noted

slight improvements in her symptoms, some of which were followed

by recurrences. Mr. McMullen also continuously noted that she

felt unable to return to work. Plaintiff was forced to stop

treatment at CFS at the end of 2000 due to a lack of insurance.

On February 4, 2002, CFS formally terminated its relationship

with Plaintiff. In that document, CFS noted that her GAF had

improved as a result of treatment.

     Around the time of her nervous breakdown in 2000, Plaintiff

applied for disability benefits (though it is unclear from the

record which state or federal disability program she applied

to). A hearing on her application was scheduled for November 7,

2000, but she was erroneously sent a denial letter and did not

attend. She did not appeal the erroneous denial because she was

debilitated following her breakdown.

     After her 2000 treatment at CFS, there is a gap in the

medical records regarding Plaintiff’s psychiatric condition.

Except for one visit to a doctor for lower back pain after a

motor vehicle accident in 2002, the next medical care reflected

in the records is Plaintiff’s August 2007 visit to Dr. Gloria

                                3
Mercado, a physician at Healthfirst Family Care Center.

Plaintiff saw Dr. Mercado more than thirty times over the next

ten years for treatment of a variety of physical issues.

Throughout those ten years, Dr. Mercado consistently referenced

Plaintiff’s severe depression and anxiety in her progress notes

and prescribed Plaintiff Celexa and Xanax to treat these

symptoms. In 2008, Dr. Mercado wrote a note excusing Plaintiff

from jury duty based on the attention deficits caused by her

anxiety and depression. In March 2017, Dr. Mercado wrote that

Plaintiff “has [had] anxiety and depression since 2000.”

     In January 2016, Plaintiff suffered a severe depressive

incident and went to the emergency department of Corrigan Mental

Health Center in Fall River, Massachusetts. Alison Hathaway, a

licensed independent clinical social worker, described Plaintiff

as in “crisis” and referred her to urgent care. Plaintiff was

regularly evaluated at Corrigan for several months, during which

she made slow and inconsistent progress. In June 2016, Dr. Roger

Boshes, a psychiatrist whom Plaintiff had seen multiple times at

Corrigan, filed out two assessments for her. He diagnosed her

with chronic PTSD related to late onset psychosis, depression,

debilitating anxiety, and agoraphobia. He found Plaintiff to be

disabled and unable to hold a job.

     In August 2016, Plaintiff first saw Mary Cruz, a licensed

independent clinical social worker at East Side Counseling.

                                4
Ms. Cruz made a primary diagnosis of chronic PTSD and a

secondary diagnosis of generalized anxiety disorder. Ms. Cruz

saw Plaintiff at least twenty times between August 2016 and May

2017. During that time, she did not note any consistent

amelioration of Plaintiff’s symptoms.

III. Medical Opinions

     In the fall of 2000, Dr. Wold, Plaintiff’s treating

psychiatrist at CFS, assigned Plaintiff a Global Assessment of

Functioning (“GAF”) score of 41. A GAF score rates a person’s

overall level of functioning. See DSM-IV-TR at 34. A GAF score

of 41-50 indicates serious symptoms or any serious impairment in

social or occupational functioning, such as an inability to have

personal relationships or keep a job. Id.

     On October 13, 2000, Disability Evaluation Services (“DES”)

at the University of Massachusetts Medical School conducted a

review of Plaintiff’s medical records in connection with her

application for disability benefits. Dr. Paul Kaufman, a board-

certified psychiatrist, and Pat Gaucher, a registered nurse,

determined that Plaintiff suffered from sleep disturbance,

decreased energy, feelings of guilt and worthlessness,

difficulty concentrating, and paranoid thinking. They also found

that she suffered from panic attacks and fatigue. They noted her

marked difficulties in maintaining social functioning and

deficiencies in concentration, persistence, and pace.

                                5
Accordingly, they concluded that she was disabled for the

purposes of Supplemental Security Income (“SSI”) benefits

because she met the criteria for the listed impairment for

depressive disorders (12.04).

     In 2016, state agency consultants reviewed Plaintiff’s

medical records and determined that her impairments were not

severe. In the April 2016 reconsideration opinion, the state

agency consultant noted that Plaintiff was treated from August

2000 to May 2001 for depression that the medical evidence

indicated improved with medication. It is not clear that these

consultants had Dr. Wold’s opinion or the DES findings.

Apparently, Dr. Wold was deceased by then.

     Dr. Boshes found in June 2016 that Plaintiff had “extreme”

impairments in a number of areas, including remembering

locations and work-like procedures; understanding and

remembering instructions; maintaining attention and

concentration; interacting with others; accepting instructions

and criticism at work; interacting with coworkers and peers

without exhibiting behavioral extremes; and tolerating normal

levels of stress. He also found “marked” deficits in areas such

as carrying out instructions; working within schedules;

functioning without special supervision; asking simple

questions; and making plans. He further found a “moderate”

impairment in her ability to behave appropriately and adhere to

                                6
basic standards of cleanliness. Dr. Boshes determined that

Plaintiff’s impairments would interfere with her ability to work

at least 20 percent of the time and require her to miss work

about five times per month for treatment. He concluded that

Plaintiff could not work on a regular and sustained basis.

      In September 2016, Ms. Cruz wrote a letter to the Social

Security Administration on Plaintiff’s behalf. She described

Plaintiff’s medical and employment history and noted that

Plaintiff had repeatedly stopped treatment due to a lack of

insurance. She concluded that Plaintiff’s “prolonged periods of

depression and anxiety . . . impaired her ability to function in

a working environment.”

IV.   Vocational Expert’s Testimony

      Diane Durr, a vocational expert, testified before the ALJ

about the work ability of hypothetical people of the same age,

education, and vocational background as Plaintiff. First, Ms.

Durr testified that an individual who could perform simple tasks

at all exertion levels, tolerate occasional interpersonal

interactions at work, and adapt to routine changes in the work

environment could perform the work of a hand packager,

dishwasher, or cleaner but could not do Plaintiff’s past work.

Second, she stated that the same individual who was either off-

task for 20 percent of the workday due to symptoms of



                                 7
depression, fatigue, and other mental impairments or had to be

absent from work two days per month would be unemployable.

V.   Plaintiff’s and Husband’s Testimony

     As part of her SSDI application, Plaintiff completed a

self-diagnostic “Function Report” in October 2015. She claimed

to be consistently anxious, depressed, impaired in both her

memory and attention, socially isolated, unable to do housework,

and bedridden for much of the day. She checked boxes indicating

she could drive and cook but described having severe difficulty

with both tasks in written responses.

     Plaintiff testified before the ALJ that she suffers from

severe depression, PTSD, anxiety, and agoraphobia. She has no

relationship with her family other than her husband and son and

has no friends. She almost never leaves her home. Due to extreme

fatigue and lightheadedness, she sleeps for at least six hours

each day during waking hours and cannot be active for more than

a few hours at a time. She is only able to engage in very

minimal housework and cannot consistently cook for herself, do

laundry, clean, or shop for groceries. Her deficits in memory

and attention prevent her from reading a newspaper or watching

television. She testified that her nervous breakdown in August

2000 was caused by emotional abuse from her father.

     Plaintiff’s husband testified before the ALJ that Plaintiff

was severely depressed between 2000 and 2005. He confirmed she

                                8
suffered a nervous breakdown in August 2000 but was not

hospitalized because they lacked medical insurance. He does most

of the housework. He said Plaintiff has nonexistent

relationships with friends and family. He confirmed Plaintiff

sleeps for most of the day and often cannot get out of bed. He

testified that Plaintiff is completely incapable of maintaining

full-time employment.

                         LEGAL STANDARD

     Under the Social Security Act, a claimant seeking SSI must

prove that she is disabled, i.e., “unable to engage in any

substantial gainful activity by reason of any medically

determinable physical or mental impairment . . . for a

continuous period of not less than twelve months.” 42 U.S.C.

§ 1382c(a)(3)(A). The Commissioner uses a five-step sequential

evaluation process to assess a claim for disability benefits.

See 20 C.F.R. § 404.1520(a)(4); Purdy v. Berryhill, 887 F.3d 7,

9-10 (1st Cir. 2018). The evaluation ends at any step if the

Commissioner finds that the claimant is or is not disabled. 20

C.F.R. § 404.1520(a)(4). The steps are as follows:

    1) if the applicant is engaged in substantial gainful
    work activity, the application is denied; 2) if the
    claimant does not have, or has not had within the
    relevant time period, a severe impairment or
    combination of impairments, the application is denied;
    3) if the impairment meets the conditions for one of
    the “listed” impairments in the Social Security
    regulations, then the application is granted; 4) if the
    applicant’s “residual functional capacity” [RFC] is
                                9
    such that he or she can still perform past relevant
    work, the application is denied; and 5) if the
    applicant, given his or her [RFC], education, work
    experience, and age, is unable to do any other work,
    the application is granted.

Purdy, 887 F.3d at 10 (quoting Seavey v. Barnhart, 276 F.3d 1, 5

(1st Cir. 2001)). A claimant’s RFC is “the most [the claimant]

can still do despite [her] limitations.” 20 C.F.R.

§ 404.1545(a)(1). Past relevant work encompasses “work that [the

claimant has] done within the past 15 years, that was

substantial gainful activity, and that lasted long enough for

[her] to learn to do it.” Id. § 404.1560(b)(1). If a claimant

cannot still perform her past relevant work, the ALJ will assess

whether there is any other work the claimant “can adjust to”

that “exist[s] in significant numbers in the national economy.”

Id. § 416.1560(c)(1).

     The claimant bears the burden of proof for steps one

through four. Purdy, 887 F.3d at 9. If the analysis proceeds to

step five, the Government bears the burden of proof to present

evidence of specific jobs the claimant can perform. Id. at 10.

                         AGENCY DECISION

     On October 9, 2015, Plaintiff applied for SSDI benefits for

the period from September 1, 2000 through December 31, 2005. 1 The

claim was denied initially on February 12, 2016 and upon


1    The period at issue is between Plaintiff’s alleged onset
date and her date last insured.
                                10
reconsideration on May 5, 2016. An ALJ held a hearing on April

12, 2017 and denied Plaintiff’s claim on July 6, 2017.

     At step one of the five-step evaluation process, the ALJ

found that Plaintiff did not engage in substantial gainful

activity between September 1, 2000 and December 31, 2005. At

step two, she concluded that Plaintiff’s major depressive

disorder was a severe impairment. At step three, the ALJ found

that Plaintiff’s impairment did not meet or medically equal any

impairments listed under 20 C.F.R. Part 404, Subpart P, Appendix

1, specifically listing 12.04 for depressive disorders. She

noted that Plaintiff did not experience any “marked” or

“extreme” limitations as required to satisfy the “paragraph B”

criteria because she only had “mild” limitations understanding,

remembering, applying information, and managing herself and

“moderate” limitations interacting with others and

concentrating. She also found that Plaintiff had “more than

minimal” capacity to handle change and therefore did not satisfy

the “paragraph C” criteria.

     The ALJ then determined Plaintiff’s RFC. She held that,

while Plaintiff’s impairment could reasonably be expected to

cause her symptoms, Plaintiff’s statements about the severity of

her depression and anxiety were not supported by the medical

evidence. Relying on treatment notes taken by Mr. McMullen and

Dr. Wold in 2000, the ALJ described Plaintiff’s symptoms as

                               11
moderate and improving with treatment. She explained that the

absence of inpatient psychiatric admissions and other mental

health treatment during the relevant timeframe undercut the

alleged severity of Plaintiff’s symptoms and suggested that

medication was effective. She arrived at the following RFC:

     [Plaintiff could] perform a full range of work at all
     exertional levels but with the following nonexertional
     limitations – [Plaintiff] was limited to the
     performance of simple tasks; could tolerate occasional
     interaction with supervisors, coworkers, and the
     general public; and could adapt to routine changes in
     a work environment.

The ALJ gave little weight to Dr. Boshes’s assessment because it

came more than ten years after Plaintiff’s last insured date.

She also gave little weight to the October 2000 DES evaluation

because it was based on “a handful of counseling and medication

management records.”

     At step four, the ALJ noted that Plaintiff could not

perform her past relevant work as a babysitter. Finally, at step

five, the ALJ concluded that, as the vocational expert

testified, Plaintiff could perform the work of a hand packager,

dishwasher, or cleaner and was therefore not disabled.

     The Appeals Council denied Plaintiff’s request for review

on January 11, 2018, making the ALJ’s decision the final

decision of the Commissioner. The case is now ripe for review

under 42 U.S.C. §§ 405(g) and 1383(c)(3).



                               12
                       STANDARD OF REVIEW

     A district court reviews an ALJ’s decision “to determine

‘whether the final decision is supported by substantial evidence

and whether the correct legal standard was used.’” Coskery v.

Berryhill, 892 F.3d 1, 3 (1st Cir. 2018) (quoting Seavey, 276

F.3d at 9). The substantial evidence standard is “not high” and

requires only “such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.” Biestek v.

Berryhill, 139 S. Ct. 1148, 1154 (2019) (quoting Consol. Edison

Co. v. NLRB, 305 U.S. 197, 229 (1938)). In applying this

standard, a court “must bear in mind that it is the province of

the ALJ . . . to find facts, decide issues of credibility, draw

inferences from the record, and resolve conflicts in the

evidence.” Johnson v. Colvin, 204 F. Supp. 3d 396, 407 (D. Mass.

2016) (citing Ortiz v. Sec’y of Health & Human Servs., 955 F.2d

765, 769 (1st Cir. 1991)).

     In reviewing for legal error, “[f]ailure of the [ALJ] to

apply the correct legal standards as promulgated by the

regulations or failure to provide the reviewing court with the

sufficient basis to determine that the [ALJ] applied the correct

legal standards are grounds for reversal.” Weiler v. Shalala,

922 F. Supp. 689, 694 (D. Mass. 1996). Where application of the

correct legal standard could lead to a different conclusion, a

court must remand to the agency. See Da Rosa v. Sec’y of Health

                               13
& Human Serv., 803 F.2d 24, 26 (1st Cir. 1986). However, remand

is not necessary if it “will amount to no more than an empty

exercise.” Ward v. Comm’r of Soc. Sec., 211 F.3d 652, 656 (1st

Cir. 2000).

                           DISCUSSION

I.   Listed Impairment

     Plaintiff first challenges the ALJ’s conclusion at step

three that she did not meet the criteria for listed impairment

12.04 governing depressive, bipolar, and related disorders. To

meet listing 12.04, a claimant must satisfy the criteria of

paragraph A and the criteria of either paragraph B or paragraph

C. 20 C.F.R. pt. 404, subpt. P, app. 1. Paragraph A is satisfied

if the claimant provides medical documentation of at least five

symptoms of depressive disorder. Id. Under paragraph B, the

claimant must show at least one “extreme” or two “marked”

limitations in the following areas: understanding, remembering,

or applying information; interacting with others; concentrating,

persisting, or maintaining pace; and adapting or managing

herself. Id. The paragraph C criteria require the claimant to

show a “serious and persistent” mental disorder, meaning medical

documentation over at least two years and evidence of ongoing

treatment that improves the symptoms and minimal capacity to

adapt to change. Id. The ALJ found that Plaintiff failed to



                               14
satisfy either the paragraph B or paragraph C criteria, but

neither conclusion was supported by substantial evidence.

     As an initial matter, the ALJ did not discuss the medical

opinions in the record, or any medical evidence whatsoever. The

record contains evidence from Plaintiff’s treatment at CFS in

2000 and from her medical and psychiatric care starting in 2007.

The record also contains medical opinions from two treating

sources (Dr. Wold and Dr. Boshes) and DES consultants, all of

whom stated that Plaintiff was disabled. In 2000, Dr. Wold

reported that Plaintiff suffered from major depressive disorder

and had a GAF of 41. In 2016, Dr. Boshes opined that Plaintiff

had extreme and marked impairments that precluded her from

working. The DES consultants, one of whom was a board-certified

psychiatrist, even specifically found that Plaintiff satisfied

the criteria for listing 12.04. Yet the ALJ ignored all of the

medical evidence in concluding that Plaintiff did not satisfy

paragraph B or paragraph C for listing 12.04. See Nguyen v.

Chater, 172 F.3d 31, 35 (1st Cir. 1999) (“The ALJ was not at

liberty to ignore medical evidence . . . .”).

     Instead, the ALJ found that Plaintiff did not meet the

paragraph B criteria primarily based on her 2015 self-diagnostic

“Function Report.” Plaintiff points out that the ALJ’s reading

of this report was selective. For example, to support her

finding that Plaintiff had “mild” limitations in understanding,

                               15
remembering and applying information, the ALJ noted that the

report indicated that Plaintiff could cook, manage money, and

drive. However, Plaintiff also indicated in the report that her

memory loss made cooking “difficult” and that she struggled

“retaining info.” To support her finding that Plaintiff had

“moderate” social impairments, the ALJ relied on the check-box

response that Plaintiff could shop and go out alone. Later in

the 2015 report, though, Plaintiff wrote that she rarely shops,

does not like driving alone, and isolates herself from people as

much as possible. The ALJ’s finding that Plaintiff had

“moderate” deficits in concentration relied on check-box

responses indicating she could drive, travel alone, shop, and do

housework. But Plaintiff also described difficulty in all those

areas. Most importantly, Plaintiff filled out the self-report in

2015, a decade after the end of the insured period. While the

ALJ gave little weight to Dr. Boshes’s opinion in determining

Plaintiff’s RFC because it was outside the insured period, she

relied exclusively on Plaintiff’s self-report from the exact

same time period at step three.

     In determining that Plaintiff failed to satisfy the

criteria of paragraphs B and C, the ALJ also focused on the lack

of inpatient admissions during the relevant time period. While

in some circumstances a failure to pursue or comply with

treatment may support a finding that a claimant is not disabled,

                                  16
an ALJ must consider whether the claimant had good reasons for

her failure to do so. See Alcantara v. Astrue, 257 F. App’x 333,

333-36 (1st Cir. 2007) (per curiam). The record here indicates

that Plaintiff lacked medical insurance during the relevant

timeframe and halted medical care for this reason. Plaintiff’s

treatment history and lack of inpatient admissions therefore do

not provide substantive evidence of improvement. See

Sincavage v. Barnhart, 171 F. App’x 924, 927 (3d Cir. 2006)

(faulting the ALJ for drawing a negative inference from the

claimant’s failure to seek counseling because he ignored the

claimant’s testimony that she lacked adequate insurance

coverage); Perry v. Colvin, 91 F. Supp. 3d 139, 149-51 (D. Mass.

2015) (finding that the ALJ drew an impermissible negative

inference based on the claimant’s inconsistent treatment history

where good causes, including the inability to pay for

medications, explained gaps in treatment).

      In sum, the ALJ did not provide substantial evidence to

conclude that Plaintiff’s condition did not meet listing 12.04

because she ignored the medical evidence, selectively relied on

a self-report from a decade later, and drew unsupported

conclusions from Plaintiff’s lack of treatment history.

II.   Residual Functional Capacity

      Plaintiff also contends that the ALJ improperly weighed the

medical opinions in determining her RFC. Under the applicable

                                17
regulations, a “medical source” is “an individual who is

licensed as a healthcare worker by a State and working within

the scope of practice permitted under State or Federal law.” 20

C.F.R. § 404.1502(d). An “acceptable medical source” includes a

“licensed physician.” Id. § 404.1502(a)(1). A “treating source”

is an “acceptable medical source who provides [the claimant]

with medical treatment or evaluation and who has, or has had, an

ongoing treatment relationship with [the claimant].” Id.

§ 404.1527(a)(2). Both Dr. Wold and Dr. Boshes qualify as

treating sources because they each saw Plaintiff multiple times

as part of an ongoing treatment relationship.

     The ALJ must give “[c]ontrolling weight . . . to a treating

physician’s opinion on the nature and severity of a claimant’s

impairments if the opinion is ‘well-supported by medically

acceptable clinical and laboratory diagnostic techniques and is

not inconsistent with the other substantial evidence’ in the

record.” 2 Johnson, 204 F. Supp. 3d at 409 (quoting 20 C.F.R.

§ 404.1527(c)(2)). Even if not given controlling weight, a

treating source’s medical opinion generally receives more weight




2    20 C.F.R. § 416.920c contains new rules regarding the
weight given to treating sources that apply to claims filed on
March 27, 2017 or later. See Purdy, 887 F.3d at 13 n.8. Because
Plaintiff filed her claim on October 9, 2015, the old rules
govern this appeal.
                                18
than opinions from other medical sources. 20 C.F.R.

§ 416.1527(c)(2); Purdy, 887 F.3d at 13.

     However, a number of factors determine the appropriate

weight to give to the opinions of treating and other medical

sources. 20 C.F.R. § 416.1527(c). For all sources, the ALJ must

consider whether the source examined the claimant, the support

the source provides for her opinion, the consistency of the

opinion with the record as a whole, and the specialty of the

source. Id. For a treating source, the length, nature, and

extent of the treatment relationship and frequency of

examination are also relevant considerations. Id. An ALJ need

not expressly address each factor identified by the regulations

but must provide “good reasons” for the weight assigned to the

opinion of a treating source. Bourinot v. Colvin, 95 F. Supp. 3d

161, 177 (D. Mass. 2015) (quoting 20 C.F.R. § 404.1527(c)(2)).

     In evaluating Plaintiff’s RFC, the ALJ gave little weight

to Dr. Wold’s opinion because she found that Plaintiff’s

symptoms had improved with medication. The 2000 treatment notes

from CFS (which, to be fair, are frequently illegible) do

describe some improvements in Plaintiff’s symptoms (like

sleeping better) while she was taking Zoloft. Moreover, CFS’s

termination statement says that Plaintiff’s condition improved.

However, Dr. Wold assigned Plaintiff a GAF score of 41 in

September 2000, indicating she was severely impaired and unable

                               19
to hold a job. The notes do not describe a significant enough

improvement in Plaintiff’s symptoms to allow her to return to

work. See Hagan v. Colvin, 52 F. Supp. 3d 167, 174-76 (D. Mass.

2014) (finding that treatment notes describing the improvement

of symptoms with medication could not support a finding of “not

disabled” where the notes also indicated the recurrence of

symptoms during treatment). Most significantly, the ALJ did not

account for the low GAF score of 41.

     The ALJ also gave little weight to the opinion of Dr.

Boshes because he treated Plaintiff in 2016, long after the

relevant period ended in 2005. The ALJ may properly consider

that an opinion came more than a decade after the insured period

in determining the weight the opinion should receive. However,

the opinion of Dr. Boshes, a treating physician, which he

provided after she suffered a nervous breakdown, does shed some

light on Plaintiff’s mental illness and corroborates the medical

evidence from 2000 showing severe symptoms, including the 2000

DES disability determination, Dr. Wold’s treatment notes, and

his GAF score of 41. At the very least, the ALJ erred in not

considering Dr. Boshes’s opinion in determining what weight, if

any, to give Plaintiff’s 2015 self-report, which she viewed

through such a rosy lens at step three.




                               20
     The ALJ therefore erred in her assessment of the proper

weight to give to the treating source medical opinions in

determining Plaintiff’s RFC. 3

                                 ORDER

     Accordingly, Plaintiff’s motion to vacate (Docket No. 45)

is ALLOWED and the Commissioner’s motion to affirm (Docket No.

26) is DENIED. The Court remands to the Social Security

Administration for further proceedings consistent with this

memorandum and order.

SO ORDERED.
                                         /s/ PATTI B. SARIS________
                                         Hon. Patti B. Saris
                                         Chief U.S. District Judge




3    Given the ALJ’s errors at step three and in determining
Plaintiff’s RFC, the Court need not address Plaintiff’s
additional arguments that the ALJ failed to adequately develop
the record in light of the gaps in medical evidence and
misapplied the vocational expert’s testimony at step five.
                                  21
